 
PROMISSORY NOTE
(Deerpath Initial Term Note)
 
$3,000,000.00
New York, New York
November 30, 2010



FOR VALUE RECEIVED, Oak Tree Educational Partners, Inc., a Delaware corporation
formerly known as Florham Consulting Corp. (the “Company”), Educational
Investors, Inc., a Delaware corporation (“EII”), Valley Anesthesia, Inc., a
Delaware corporation (“Valley Anesthesia”), Training Direct, LLC, a Connecticut
limited liability company (“Training Direct”), Educational Training Institute,
Inc., a New York corporation (“ETI”), Professional Culinary Institute LLC, a New
York limited liability company (“PCI”), Culinary Tech Center LLC, a New York
limited liability company (“CTC”), and each of the Company’s other Subsidiaries,
current and future (such Subsidiaries together with the Company, EII, Valley
Anesthesia, Training Direct, ETI, PCI and CTC, collectively, “Maker”), hereby
promise, jointly and severally, to pay to the order of Deerpath Funding, LP, a
Delaware limited partnership (“Payee”), the principal amount of Three Million
Dollars ($3,000,000.00), or so much thereof as may be disbursed and outstanding
under this note (this “Note”), together with interest on the outstanding
principal balance, as described in this Note.
 
This Note is executed and delivered under, and is subject to the terms of, the
Loan Agreement dated as of the same date as this Note (as amended, supplemented,
or restated, from time to time, the “Loan Agreement”) by and among Maker, Payee
and the other Lenders named therein, and Payee, as administrative agent and
collateral agent for itself and the other Lenders, and is the “Deerpath Initial
Term Note” referred to in the Loan Agreement.  Capitalized terms used, but not
defined, in this Note have the meanings given them in the Loan Agreement.
 
Reference is made to the Loan Agreement for provisions affecting this Note
regarding applicable interest rates, principal and interest payment dates,
prepayments, final maturity, default, acceleration of maturity, exercise of
rights, payment of attorneys’ fees, court costs and other costs of collection,
arbitration and certain waivers by Maker and others now or hereafter obligated
for payment of the amounts due under this Note.  This Note is a Loan Document
and, therefore, is subject to the provisions of the Loan Agreement.
 
Specific reference is made to Section 3.7 of the Loan Agreement for usury
savings provisions.
 
To the extent permitted by applicable Laws, Maker waives presentment and demand
for payment, protest, notice of intent to accelerate, notice of acceleration and
notice of protest and nonpayment, and agrees that its liability with respect to
all or any part of the Term Loan is not affected by any renewal or extension in
the time of payment of all or any part of the Term Loan, by any indulgence, or
by any release or change in any security for the payment of all or any part of
the Term Loan.
 

--------------------------------------------------------------------------------


 
THIS NOTE, THE LOAN AGREEMENT, AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY
MAKER AND PAYEE (OR BY MAKER FOR THE BENEFIT OF PAYEE) REPRESENT THE FINAL
AGREEMENT BETWEEN MAKER AND PAYEE AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
This Note must be construed¾and its performance enforced¾under New York law.
 
[Signatures appear on the following page]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Promissory Note has been executed as of the date first
set forth above.
 
MAKER:


Oak Tree Educational Partners, Inc.
 
Educational Investors, Inc.
a Delaware corporation
 
a Delaware corporation
         
By:
/s/ Joseph J. Bianco
 
By:
/s/ Joseph J. Bianco
Name: 
Joseph J. Bianco
 
Name: 
Joseph J. Bianco
Title:
Chief Executive Officer
 
Title:
Chief Executive Officer
         
Valley Anesthesia, Inc.
 
Training Direct, LLC
a Delaware corporation
 
a Connecticut limited liability company
         
By:
/s/ Joseph J. Bianco
 
By:
/s/ Joseph Monaco
Name:
Joseph J. Bianco
 
Name:
Joseph Monaco
Title:
Chief Executive Officer
 
Title:
Manager
         
Educational Training Institute, Inc.
 
Professional Culinary Institute LLC
a New York corporation
 
a New York limited liability company
         
By:
/s/ Joseph Monaco
 
By:
/s/ Joseph Monaco
Name:
Joseph Monaco
 
Name:
Joseph Monaco
Title:
President
 
Title:
Manager
         
Culinary Tech Center LLC
     
a New York limited liability company
               
By:
/s/ Joseph Monaco
     
Name:
Joseph Monaco
     
Title:
Manager
     



[Signature Page to Deerpath Initial Term Note]

 

--------------------------------------------------------------------------------

 
 